UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6034


FRANK STEPHON JOHNSON,

                    Plaintiff - Appellant,

             v.

CORRECT CARE SOLUTIONS; MRS. M. GASKINS, Administer Nurse;
DIRECTOR DR. RANDOLPH; RN SHANNON; MRS. NURSE MCLEAN;
NURSE MELISSA,

                    Defendants - Appellees,

             and

MRS. PARKER, Nurse,

             Defendant.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Henry M. Herlong, Jr., Senior District Judge. (0:18-cv-00876-HMH)


Submitted: April 4, 2019                                       Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Frank Stephon Johnson, Appellant Pro Se. Mark Victor Gende, Ryan Joseph Patane,
SWEENY, WINGATE & BARROW, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Frank Stephon Johnson appeals the district court’s order adopting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) civil

action for failure to exhaust administrative remedies. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Johnson v. Correct Care Sols., No. 0:18-cv-00876-HMH (D.S.C. Dec. 19, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          3